671 So. 2d 324 (1996)
Johnny Joseph GIORDANO, Jr., et ux
v.
RHEEM MANUFACTURING COMPANY, et al.
No. 96-CC-0739.
Supreme Court of Louisiana.
April 8, 1996.
Granted. Ruling of trial judge vacated and set aside. Relator's motion for partial summary judgment is granted, dismissing plaintiffs' claim against it for punitive damages under La.Civ.Code art. 2315.3. La. Code Civ.P. arts. 1915A(3) and 966A. See Chustz v. J.B. Hunt Transport, Inc., 662 So. 2d 450 (La.1995).
LEMMON, J., would grant and docket.